Citation Nr: 1205159	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-32 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a compensable disability rating for residuals of a right fifth metacarpal fracture.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel

INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In October 2010, a video conference hearing before an Acting Veterans Law Judge was held at the RO.  Transcripts of these hearings are of record.  The Acting Veterans Law Judge who held a hearing with the Veteran is no longer employed at the Board.  The Veteran was provided an opportunity to report for another hearing but elected to have the Board consider the case on the evidence of record.  

The Veteran had perfected an appeal as to entitlement to a total disability rating based on individual unemployability (TDIU); however, he withdrew that issue during his February 2010 DRO hearing.  Thus, the issue on appeal is limited to the one listed on the cover page.


FINDING OF FACT

The service-connected residuals of a right fifth metacarpal fracture include arthritis of a group of minor joints affected by pain and limitation of motion.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent for residuals of a right fifth metacarpal fracture have been more nearly approximated from July 31, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5003, 5010, 5230 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  In light of the fully favorable determination in this case (as discussed below), no further discussion of VCAA compliance is necessary.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Here, the Veteran contends that his residuals of a right fifth metacarpal fracture should be assigned a 10 percent disability rating.  

Historically, service connection was awarded for residuals of a right fifth metacarpal fracture by a July 1989 rating decision.  A 0 percent disability rating was assigned, effective April 10, 1989.  The current appeal stems from a July 31, 2007 claim for an increased rating.

Limitation of the ring or little finger is assigned a 0 percent disability rating with any limitation of motion, regardless of whether it is the major or minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2011).  Likewise, ankylosis of the ring or little finger, whether unfavorable or favorable, is assigned a 0 percent disability rating, regardless of whether it is the major or minor hand.  Id., Diagnostic Code 5227.

VA outpatient treatment records from 2007 to 2010 reflect treatment for the right hand on multiple occasions.  The Veteran routinely reported right hand pain and swelling, to include his fifth (little) finger.  Of note, multiple reports show limitation of motion of the fifth finger joints.  The fifth finger was also chronically swollen on examination.  It was noted that the right hand had lost significant grip strength, that the Veteran could not make a fist with his right hand, and that the right fifth finger had significant limitation of flexion and tenderness.  A June 2006 right hand X-ray reportedly showed mild degenerative changes at the fifth distal interphalangeal joint. 

During private treatment in May 2007, the Veteran complained of pain in his right hand and that he could not make a fist because his finger was stiff.  Examination revealed marked tenderness and swelling.

The Veteran was afforded a VA examination in October 2007.  He complained of decreased hand strength and dexterity.  There was no ankylosis or deformity of the right hand on examination.  There was a one to two inch gap between the thumb pad and tips of the fingers on attempted opposition of thumb to fingers.  There was a gap between fingers and the proximal transverse crease of the right hand on maximal flexion of the fingers; the Veteran was unable to touch his little finger by 2 inches.  He had poor grasp and grip on the right.  The hand was swollen.  After examination and a review of X-rays, the examiner diagnosed degenerative disease of the middle metacarpophalangeal joint and the right fifth metacarpal, as well as fracture of the right little finger.  

A history and physical for disability determination was performed by a private physician in February 2008, apparently in connection with the Veteran's claim for disability benefits with the Social Security Administration.  The Veteran complained of pain in his right hand; specifically the third, fourth, and fifth fingers.  He also reported stiffness and that he could not make a fist or flex with these fingers.  On examination there was swelling at the above fingers and the Veteran was unable to flex them or make a fist.  The fingers were tender and stiff.  The physician noted that fine manipulation was impaired in the right hand because of the pain, stiffness, and swelling of the third, fourth, and fifth fingers.  The impression was that the Veteran was unable to use his right hand, especially in the job that he had been working all of his life as a welder. 

A March 2008 VA bone scan was consistent with arthritis of the right hand.  

The Veteran was afforded another VA examination in May 2008.  He complained of right hand pain, as well as decreased strength and dexterity.  Examination revealed tenderness to the fifth metacarpal region with deformity without swelling as well as effusion.  He could not straighten all the fingers on his right hand, and had flexion deformity in his fingers, including the little finger.  He could not oppose the thumb to the tip of the fingers, and there was a half inch between the tip of the fingers and the thumb and a gap of 2 inches between the fingers and the proximal transverse crease of the palm.  There was diminished strength, dexterity, and grip strength in the right hand.  X-rays reportedly showed degenerative changes.  The examiner diagnosed old healed fracture of the right metacarpal bone with degenerative changes.  

In December 2009, the Veteran was diagnosed with gouty arthropathy of the right hand.  

During the Veteran's February 2010 hearing he testified that his right hand throbs; that he cannot grip and cannot make a fist.  He also reported that he could not straighten his little finger.

The Veteran was afforded another VA examination in March 2010.  He complained of pain in the entire right hand and swelling.  He reported a decrease in hand strength and dexterity, limited motion, and weakness.  Examination revealed evidence of pain on active range of motion, with limitation of motion.  There was no ankylosis or deformity.  Grip strength was decreased, he was unable to make a fist and unable to use the little finger when picking up items, and had difficulty with all activities associated with the use of the right hand.  There was tenderness in the metacarpal area, as well as redness and swelling.  The diagnosis was degenerative joint disease of the right little finger with limited range of motion.  The examiner noted arthrosis of the entire hand.  

The Veteran was afforded a VA hand, thumb, fingers examination and a VA peripheral nerves examination in June 2010.  He complained of pain and swelling of the right hand with a decrease in hand strength and dexterity, as well as limited motion, weakness, and stiffness.  Examination of the right little finger revealed evidence of pain on active range of motion and some limitation of motion.  There was a decrease in grip and the Veteran was unable to use the little finger when picking up items and to make a fist.  He had difficulty with all activities associated with use of the right hand.  The examiner noted arthrosis of the entire right hand, as well as tenderness, redness, and swelling.  X-rays were reviewed and the examiner diagnosed healed fracture of the distal fifth metacarpal with arthropathy and arthropathy of the right hand and fingers.  There was no pathology noted to make a diagnosis after the peripheral nerves examination.  The examiner opined that the Veteran's tingling, numbness, gout, reflex sympathetic dystrophy and osteoarthritis of digits in the right hand other than the fifth finger were not caused by or a result of the service-connected fracture of the right fifth finger.  She explained that there is no evidence in the medical literature that supports that gouty arthritis is caused by traumatic injury.  

During the Veteran's October 2010 Board hearing, he testified that his little finger was the only one fractured in service.  

While the Veteran cannot be assigned a compensable rating for limitation of motion for his fifth metacarpal disability under Diagnostic Code 5230, a 10 percent rating could be assigned with evidence of arthritis of a group of minor joints affected by noncompensable limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5230.  Limitation of motion of the joints of the right fifth finger is shown on examination and during treatment.  Multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45.  A June 2006 right hand X-ray showed mild degenerative changes at the fifth distal interphalangeal joint and in October 2007, the Veteran was diagnosed with degenerative disease of the right fifth metacarpal.  As there is arthritis and limitation of motion of interphalangeal and metacarpal joints, the Board finds that a group of minor joints is affected and a 10 percent disability rating is warranted.  

At the Veteran's October 2010 Board hearing, he specifically indicated that a 10 percent disability rating for this disability would satisfy his appeal.  The Veteran's attorney was present during that hearing.  As the Board is granting a 10 percent disability rating back to the date of the claim for an increased rating, the Veteran's appeal has been fully satisfied and further discussion regarding this disability is unnecessary.  

ORDER

A 10 percent rating for residuals of a right fifth metacarpal fracture is granted from July 31, 2007, subject to the applicable laws and regulations governing the payment of monetary benefits.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


